
	
		II
		Calendar No. 533
		112th CONGRESS
		2d Session
		S. 3607
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Hoeven (for himself,
			 Mr. Lugar, Mr.
			 Vitter, and Ms. Murkowski)
			 introduced the following bill; which was read the first time
		
		
			September 21, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To approve the Keystone XL Pipeline.
	
	
		1.Keystone XL permit
			 approval
			(a)In
			 generalNotwithstanding
			 Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3
			 U.S.C. 301 note), section 301 of title 3, United States Code, and any other
			 Executive order or provision of law, no presidential permit shall be required
			 for the pipeline described in the application filed on May 4, 2012, by
			 TransCanada Corporation to the Department of State for the northern portion of
			 the Keystone XL pipeline from the Canadian border to the South Dakota/Nebraska
			 border.
			(b)Environmental
			 impact statementThe final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, regarding the pipeline referred to in subsection (a), shall be considered
			 to satisfy all requirements of the National Environment Policy Act of 1969 (42
			 U.S.C. 4321 et seq.).
			(c)Intrastate
			 portionNothing in this
			 section affects the ongoing work of the State of Nebraska with regard to the
			 fully intrastate portion of the Keystone XL pipeline.
			
	
		September 21, 2012
		Read the second time and placed on the
		  calendar
	
